DETAILED ACTION

      Allowable Subject Matter	

	Claims 21-35, 37-40 are allowed, claims 21, 34, 37, and 39 have been amended. Claims 1-20, and 36 have been cancelled.
	The following is an examiner’s statement of reasons for allowance: The closest prior art issued to Patent No.: US 8,966,250 B2 to Shochet et al(hereafter referenced as Shochet) in view of  Pub.No.: US 2006/0210071 A1 to Chandran et al(hereafter referenced as Chandran) fails to teach or suggest  “identifying a rule condition of the encryption rules and a content mapping of the content mappings corresponding to the candidate sensitive portion; determining whether the candidate sensitive portion includes sensitive data using the encryption rules and the content mapping, wherein the content mapping indicates a path to the sensitive data, and wherein the rule condition comprises an operand reference, a relational operator, and a target value; responsive to the candidate sensitive portion including the sensitive data, encrypting the sensitive data; replacing the candidate sensitive portion with the encrypted sensitive data; and transmitting the encrypted sensitive data with remaining portions of the unencrypted data stream to the target device.” 
Shochet in view of Chandran simply offers software components for encrypting and processing sensitive data, a mapping table or an encryption key of the algorithm which may be either user or organization specific where the encryption algorithm may utilize a user or organizational specific key provided by the user. The combination of identifying a rule condition of the encryption rules and a content mapping of the content mappings corresponding to the candidate sensitive portion; determining whether the candidate sensitive portion includes sensitive data using the encryption rules and the content mapping, wherein the content mapping indicates a path to the sensitive data, and wherein the rule condition comprises an operand reference, a relational operator, and a target value; responsive to the candidate sensitive portion including the sensitive data, encrypting the sensitive data; replacing the candidate sensitive portion with the encrypted sensitive data; and transmitting the encrypted sensitive data with remaining portions of the unencrypted data stream to the target device”, as cited in the amended claims
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433                

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433